NOT FOR PUBLICATION
                                  File Name: 06a0171n.06
                                    Filed: March 3, 2006
                                        No. 05-5777

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff - Appellee,                          )
                                                      )
                                                      )   ON APPEAL FROM THE UNITED
                      v.                              )   STATES DISTRICT COURT FOR
                                                      )   THE EASTERN DISTRICT OF
                                                      )   KENTUCKY
DONNA R. MULLINS,                                     )
                                                      )
       Defendant - Appellant.                         )
                                                      )
                                                      )
                                                      )


Before: SILER and GRIFFIN, Circuit Judges; COOK, District Judge.*

       PER CURIAM. Upon a guilty plea, Defendant Donna Mullins was convicted of theft of

United States government property. 18 U.S.C. § 641. In 2003, the district court sentenced Mullins

to two years probation with home detention for a period of 60 days. As part of her probation,

Mullins was required to submit to drug screening. On February 7, and March 17, 2005, her drug

tests indicated marijuana use. She admitted the violations. After a hearing, the district court

revoked her probation and sentenced her to eight months imprisonment. She appeals the length of

her sentence. We AFFIRM.




       *
       The Honorable Julian A. Cook, Jr., United States District Judge, Eastern District of
Michigan, sitting by designation.
       Mullins presents the following four arguments on appeal: (1) her sentence upon probation

revocation is “greater than necessary” considering “the nature and circumstances of her conduct”;

(2) the sentence was unreasonable because it failed to provide Mullins with needed medical care or

other treatment; (3) the district court violated due process by not taking sufficient time to review and

consider her arguments; and (4) her sentence is unreasonable because it is longer than the guideline

range for her original offense in light of United States v. Booker, __ U.S. ___, 125 S. Ct. 738, 160
L. Ed. 2d 621 (2005).

       Because the district court stated that the eight-month sentence was designed to aid Mullins’s

drug withdrawal, demonstrated consideration of the relevant statutory provisions and advisory

sentencing guidelines, and imposed a sentence less than the statutory maximum for the underlying

offense, the sentence was not plainly unreasonable. See United States v. Washington, 147 F.3d 490,

491 (6th Cir.), cert. denied, 525 U.S. 954 (1998); see also United States v. Carr, 421 F.3d 425, 429

(6th Cir. 2005) (holding sentence upon probation revocation reviewed for abuse of discretion).

Therefore, because the sentence imposed is neither unreasonable nor an abuse of discretion, we

affirm. Carr, 421 F.3d at 429 (noting that a district court's sentencing determination usually upheld

where consideration of relevant statutory factors is shown).

       The district court considered the relevant statutory factors and tailored a sentence designed

to aid Mullins’s withdrawal from marijuana abuse. In addition, the court considered her status as

a recidivist and recommended that she be provided therapy and treatment during her incarceration.

       As her first argument, Mullins claims that she had an underlying psychological diagnosis that

was the root of her compliance failure, and that she should have received treatment for a post

traumatic stress disorder (“PTSD”). Mullins claims that she used marijuana for her PTSD.


                                                 -2-
Mullins’s claim is unfounded and inaccurate. The district court recommend to the Bureau of Prisons

that she be provided residential drug treatment including therapy.     It addressed Mullins’s drug

abuse as follows:

       Hopefully, this period of time you can completely withdraw from the use, so I am
       going to recommend to the Bureau of Prisons that you participate in the 500-hour
       residential drug treatment, but any educational programs they do have. I know they
       have several shorter programs that I think are treatment and therapy. Hopefully, they
       are more one on one than the ones that you had that you referred to at Transitions.


       Her second argument is that her sentence was unreasonable because it failed to provide her

with “needed . . . medical care, or other correctional treatment in the most effective manner.” The

district court clearly cited 18 U.S.C. § 3553(a)(2)(D) and noted that the eight-month sentence was

necessary to aid in Mullins’s withdrawal from marijuana dependency.

       Her third claim is that the district court failed to take the time to review her memorandum

and attachments and violated her right to due process of law. Her memorandum and three

attachments discussed the relationship between PTSD and drug dependency. The district court

reviewed her memorandum and duly noted her psychological condition. As such, it would be

imprudent for this court to decide how much time a trial court should devote to its review of court

documents.

       The district court clearly indicated consideration of Mullins’s position and psychological

problems in its findings below:

       Miss Mullins, your track record makes it very difficult to just rely upon the
       recommendation of Dr. Corbin and the argument of your attorney. I went back and
       pulled my notes from the underlying case and it looks like you had previously been
       using marijuana as early as September and October of ‘03. And at that time, the
       Court agreed with the recommendation of the probation officer, that a verbal
       reprimand and review of your supervision conditions be conducted as opposed to a
       revocation. I have a fairly strict policy on urines, dirty urines, on bond, supervised

                                               -3-
       release probation. I made an exception to that for you. And your probation
       background history, the sorted and tortuous history that you had as a child, I
       considered all of those things in determining that it was best to place you on a term
       of probation for the underlying offense.
                                              ****
       Having said all of that, your prior history of noncompliance with the conditions of
       release while on bond, it seems as if you – you’ve been given several chances and
       you haven’t taken advantage of that. I am going to revoke your supervised release.
       (emphasis added).

       Mullins’s final argument is that her sentence of eight months was unreasonable in light of

Booker. Mullins’s advisory guideline range was 0-6 months, which she argues should be the same

guideline range for sentencing under her probation revocation.1 The statutory maximum for

violation of 18 U.S.C. § 641, for theft of less than $1000, is not more than one year and an

unspecified fine. Under USSG § 7B1.4, the range for imprisonment applicable upon revocation of

probation is 4-10 months for a Grade C violation with a criminal history category of II. The district

court clearly articulated its reasoning for revoking Mullins’s probation and sentencing her to eight

months. The factors in 18 U.S.C. § 3553(e) and 18 U.S.C. §3553(a)(2)(D) were cited and discussed

by the district court. Mullins’s history of non-compliance warranted imposition of the eight-month

sentence. She has failed to demonstrate that the district court’s sentence, four months less than the

statutory maximum for the underlying offense, is plainly unreasonable for her probation violation.

       AFFIRMED.




       1
        Mullins’s base offense for a violation of 18 U.S.C. § 641 from USSG § 2B1.1 is level 6.
She received a downward adjustment of 2 for acceptance of responsibility. With a criminal history
category of II and base level of 6, the guidelines recommend 1-7 months.

                                                -4-